          Case 1:20-cv-04981-KMW Document 10 Filed 04/07/21 Page 1 of 1

                                                                   USDC SDNY
                                                                   DOCUMENT
UNITED STATES DISTRICT COURT                                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                      DOC #: __________________
--------------------------------------------------------X          DATE FILED: _4/7/21_____
ADALBERTO VELAZQUEZ,
                                  Petitioner,
                                                                      20-CV-4981 (KMW)
                 -against-                                            19-CR-116 (KMW)
UNITED STATES OF AMERICA,                                                   ORDER

                                   Respondent.
--------------------------------------------------------X


KIMBA M. WOOD, United States District Judge:

        On June 22, 2020, Adalberto Velazquez filed a petition for a writ of habeas corpus,

pursuant to 28 U.S.C. § 2255. (ECF No. 1.)              On September 8, 2020, the Government filed its

response.    (ECF No. 7.)       On November 16, 2020, the Court ordered that Mr. Velazquez may

file a reply on or before December 15, 2020.           (ECF No. 8.)   On April 6, 2021, however, the

Court was informed that Mr. Velazquez did not receive the physical copy of the November 16

Order that was mailed to him by the Clerk of Court.

        Accordingly, it is hereby ORDERED that Mr. Velazquez may file a reply in support of

his petition on or before May 28, 2021.          Absent further order, the petition will be considered

fully submitted as of that date.

        The Clerk of Court is respectfully directed to mail a copy of this Order to Mr. Velazquez

at FCI Danbury, where Mr. Velazquez is incarcerated.

        SO ORDERED.

Dated: New York, New York
       April 7, 2021                                                  /s/ Kimba M. Wood
                                                                      KIMBA M. WOOD
                                                                   United States District Judge
